Case 2:20-cr-00079-TJH Document 42 Filed 02/12/20 Pagelof2 Page ID #:195

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA FLED

CASE SUMMARY

 

 

 
 

U.S.A. v. GUIA CABACTULAN

} ath) Defendant Number ,

 

Indictment [| Information

 

 
 

Year of Birth 1960

 

Investigative agency (FBI, DEA;e 6): FB

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."

OFFENSE/VENUE -

a. Offense charged as a:

[_] Class A Misdemeanor [_] Minor Offense [_] Petty Offense
[_] Class B Misdemeanor [_] Class C Misdemeanor [y¥] Felony
On or about 5/2010 to 1/29/2020

c, County in which first offense occurred

b. Date of Offense

 

Los Angeles

 

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

Los Angeles
[_] Orange

[_] Riverside

[_] San Bernardino

Citation of Offense 18U.S.C.371

[_] Ventura

[_] Santa Barbara
[_] San Luis Obispo
[-] Other

 

 

e, Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[_] Eastern (Riverside and San Bernardino) [| Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

No [] Yes ~

If "Yes," Case Number:

 

Pursuant to General Order 16-05, criminal cases may be related
if a previously filed indictment or information and the present
case:

a. arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED
CASE): N/A

 

CR-72 (12/17)

CASE SUMMARY

PREVIOUSLY FILED COMPLAINT/CVB CITATION
Acomplaint/CVB citation was previously filed on: 1/27/2020

CaseNumber: — 2:20-mj-00354

 

Assigned Judge: Autumn D. Spaeth

Charging: 18 U.S.C. § 371
The complaint/CVB citation:
is still pending

[_] was dismissed on:

PREVIOUS COUNSEL
Was defendant previously represented?

 

 

[ ] No Yes

Andrea L. Jacobs
714-338-4500

IF YES, provide Name:

 

Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the Indictment/Information?

[_] Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* No

*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
CHECKED.

SUPERSEDING INDICTMENT/INFORMATION
IS THIS ANEW DEFENDANT? [_| Yes No

This isthe N/A superseding charge (i.e, 1st, 2nd).
The superseding case was previously filed on:

 

 

Case Number N/A

 

The superseded case:
[_] is still pending before Judge/Magistrate Judge

N/A

[| was previously dismissed on

 

 

Are there 8 or more defendants in the superseding case?

[_] Yes* [-] No
Will more than 12 days be required to present government's
evidence in the case-in-chief?

[-] Yes* [ ] No

Was a Notice of Complex Case filed on the Indictment or
Information?
[|] No

["] Yes
*AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
FILED IF EITHER "YES" BOX IS CHECKED.
Page 1 of 2

 
Case 2:20-cr-00079-TJH Document 42 Filed 02/12/20 Page 2of2 Page ID #:196

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE SUMMARY

 

INTERPRETER
Is an interpreter required? — [_] YES NO
iF YES, list language and/or dialect:

N/A

 

OTHER

[| Male Female
[_] U.S. Citizen [] Alien

Alias Name(s)

 

 

This defendant is charged in:
All counts

[_] Only counts:

 

[_] This defendant is designated as "High Risk" per
18 USC § 3146(a)(2) by the U.S, Attorney.

[_] This defendant is designated as "Special Case" per
18 USC § 3166(b){(7).

Is defendant a juvenile? [] Yes No
IF YES, should matter be sealed? [] Yes [_] No

The area(s) of substantive law that will be involved in this case
include(s):

[_] financial institution fraud [_] public corruption

[-] government fraud [_] tax offenses

[_] environmental issues [_] mail/wire fraud

[_] narcotics offenses [_] immigration offenses
[_] violent crimes/firearms [| corporate fraud

Other Conspiracy

 

 

CUSTODY STATUS

Defendant is not in custody:
a. Date and time of arrest on complaint: N/A

b, Posted bond at complaint level on:
in the amount of $

c.PSA supervision? [_] Yes [_|No
d, ls on bail or release from another district:

 

 

Defendant is in custody:
a. Place of incarceration: [_] State Federal

b. Name of Institution: MDC LA
c. If Federal, U.S. Marshals Service Registration Number:

 

 

 

79251-112
d.|¥] Solely on this charge. Date and time of arrest:
January 29, 2020
e, On another conviction: [_] Yes No
IF YES: [_] State [_] Federal |] Writ of Issue

f. Awaiting trial on other charges: [_] Yes No
IFYES: [7] State [[] Federal AND

Name of Court:

 

Date transferred to federal custody:

This person/proceeding is transferred from another district
pursuant to F.R.CrP. 20 21 40

 

 

EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:

 

 

Date 02/12/2020

AA

Signdturé of Assistant U.S. Attorney
JAKE D, NARE
Print Name

 

 

 

CR-72 (12/17)

CASE SUMMARY Page 2 of 2

 
